DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 4 March 2021 is acknowledged.  Claims 14 and 16 have been amended.  Claims 1-22 are pending.  Claims 1-13 remain withdrawn from consideration.

Oath/Declaration
Acknowledgement is made of the declaration filed 27 January 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scanlan et al. (US Patent Application Publication 2013/0280826, hereinafter Scanlan ‘826).
With respect to claim 14, Scanlan ‘826 teaches (FIG. 14) an integrated circuit device as claimed, comprising:
one or more semiconductor die (334) each comprising an active surface (340) including one or more electrical contact (342) ([0119-0121]);
one or more conductive stud (356) in a directly metallized connection (see Applicant’s special technical definition at p. 7, ln. 16-18 of Applicant’s specification) with the one or more electrical contact (342) ([0126]);
an over-mold structure (366, 388, and 392; all three elements may be formed of a polymer) substantially surrounding the active surface of the one or more semiconductor die (334) and the one or more conductive stud (356), the over-mold structure (366, 388, and 392) defining an outer surface (upper surface of 392) ([0131, 0140, 0147]); and
one or more conductive contact (390 and 394; both elements may be formed of Cu) formed in but exposed at the outer surface (upper surface of 392) of the over-mold structure (366, 388, and 392), wherein each of the one or more conductive contact (390 and 394) is connected to one of the one or more conductive stud (356) without solder and without a pre-fabricated interposer, and wherein the one or more conductive contact (390 and 394) defines a land grid array interface (a plurality of bumps 396 form an array of bumps or land grid array (LGA)) on the outer surface of the over-mold structure (366, 388, and 392) ([0143, 0151, 0154]).

With respect to claim 15, Scanlan ‘826 teaches wherein the over-mold structure (366, 388, and 392) comprises an epoxy molding compound ([0131]).
With respect to claim 16, Scanlan ‘826 teaches wherein the one or more conductive contact (390 and 394) comprises copper ([0143, 0151]).
With respect to claim 17, Scanlan ‘826 teaches wherein each of the one or more conductive stud (356) is provided in registry with one of the one or more electrical contact (342) on the active surface (340) of the one or more semiconductor die (334) ([0126]).
With respect to claim 18, Scanlan ‘826 teaches wherein each of the one or more conductive stud (356) is a terminal of a redistribution layer (354) or other arrangement comprising one or more levels of conductors that forms a directly metallized connection to the active surface (340) of the one or more semiconductor die (334) ([0126]).
With respect to claim 19, Scanlan ‘826 teaches wherein the over-mold structure (366, 388, and 392) is configured to serve as a passivation layer for one or both of the one or more conductive stud (356) or a side of the one or more semiconductor die (334) ([0131, 0140, 0147]).
With respect to claim 20, Scanlan ‘826 teaches wherein the over-mold structure (366, 388, and 392) comprises: a first over-mold material layer (366) substantially surrounding the active surface (340) of the one or more semiconductor die (334) and the one or more conductive stud (356); and a second over-mold material layer (392) disposed about the one or more conductive contact (390 and 394) over first over-mold material layer (366), wherein the one or more conductive contact (390 and 394) defines the land grid array interface (a plurality of bumps 396 form an array of bumps or land .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan ‘826 as applied to claim 14 above, and further in view of Lee et al. (US Patent Application Publication 2012/0153493, hereinafter Lee ‘493) of record.
With respect to claims 21 and 22, Scanlan ‘826 teaches the device as described in claim 14 above with the exception of the additional limitations wherein the one or more semiconductor die comprises a plurality of semiconductor dies arranged in a multi-die package; and comprising an electrical interconnect between two or more of the plurality of semiconductor dies in the multi-die package.
However, Lee ‘493 teaches (FIG. 2) a plurality of semiconductor dies (202 and 203) arranged in a multi-die package; and comprising an electrical interconnect (240) between two or more of the plurality of semiconductor dies in the multi-die package to provide electrical signal interconnections between a plurality of semiconductor dies in a multi-chip package capable of performing a diverse array of functions in a single package ([0026-0027]).
.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Juskey et al. (US Patent 8,030,770) teaches a substrateless land grid array package.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/C.M.R./Examiner, Art Unit 2893    

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893